Citation Nr: 1027726	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to a disability rating in excess of 10 percent 
for the residuals of a left knee injury, to include degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1963 to November 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claim currently on appeal.  These claims were 
previously remanded by the Board for additional evidentiary 
development in November 2006.  


FINDINGS OF FACT

1.  VA received a written letter from the Veteran in August 2007, 
indicating his desire to withdraw his appeal of entitlement to 
service connection for a sleep disorder.  The Board received such 
request prior to the promulgation of a final decision.

2.  The Veteran's left knee disability is manifested by pain, 
arthritis and limited motion, requiring the use of a brace and a 
cane; it is not manifested by recurrent subluxation or lateral 
instability, dislocated or removed semilunar cartilage, flexion 
limited to 60 degrees or less, extension limited to 5 degrees or 
less, malunion of the tibia and fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a sleep disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).

2.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent for degenerative joint disease of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5257-63 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran was provided a letter in July 
2003 that informed him of the need to demonstrate a worsening in 
his disability.  This letter was sent prior to the initial RO 
decision in this matter.  The Veteran was subsequently notified 
of how effective dates are assigned in a May 2008 letter.  While 
this letter was not sent until after the initial RO decision in 
this case, the claim was subsequently readjudicated, no prejudice 
has been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Copies of the Veteran's Social Security Administration records 
and private medical records have also been incorporated into the 
claims file.  Also, the Veteran received VA medical examinations 
in August 2003, May 2006, November 2007 and May 2008, and VA has 
obtained these records as well as the records of the Veteran's 
outpatient treatment with VA.  While the Veteran's last VA 
examination was in May 2008, the Board finds that a remand for a 
more recent examination is not necessary.  New VA examination is 
necessary if there is a need to verify the current severity of a 
disability.  38 C.F.R. § 3.327(a).  In the present case, the 
record contains medical evidence from as recently as March 2010, 
demonstrating that the Veteran's left knee condition has not 
increased in severity since his prior examination.  As such, a 
more recent examination is not necessary.  Neither the Veteran 
nor his representative has identified any other existing evidence 
that would be necessary for a fair adjudication of the claim that 
has not yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its November 2006 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the Veteran for an RO hearing, which he attended in 
August 2007.  Based on the foregoing, the Board finds that the 
AMC substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Withdrawn Issue of a Sleep Disorder

The Veteran perfected an appeal from an April 2004 rating 
decision that, in pertinent part, denied entitlement to service 
connection for a sleep disorder.  The Veteran appealed, arguing 
that he was entitled to service connection for a sleep disorder.  
However, in August 2007, VA received notification from the 
Veteran expressing a desire to withdraw this claim.  An appeal 
may be withdrawn at any time before a final decision is rendered 
by the Board.  38 C.F.R. § 20.204(b) (2009).  Once the Veteran 
withdrew this issue, there remained no allegations of error of 
fact or law for appellate consideration.  The Board no longer has 
jurisdiction to review this issue on appeal and it is dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009).



Increased Rating for a Left Knee Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Relevant Facts

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his service-connected degenerative 
joint disease of the left knee.  However, as outlined below, the 
preponderance of the evidence demonstrates that the Veteran has 
not been entitled to a disability rating in excess of 10 percent 
for his left knee disability at any time during the pendency of 
this claim.  

Upon filing his claim for an increased disability rating, the 
Veteran was afforded a VA examination of the left knee in August 
2003.  The examiner noted that the Veteran had Osgood-Schlatter 
disease of the left knee before entering military service and 
that he had several flare-ups of this condition during active 
duty.  The Veteran reported that he did not have locking of 
either knee and that he could walk over a mile before the pain 
stopped him from walking.  The Veteran did not use any assistive 
devices as of this time.  The examiner concluded that there was 
pain and clicking of the left knee with tenderness of the medial 
and lateral joint lines.  There was no instability or McMurray's 
sign in the left knee.  Range of motion measurements were taken, 
revealing 0 degrees of extension and 125 degrees of flexion with 
no pain.  

The examiner reviewed a July 2003 magnetic resonance image (MRI) 
report submitted by the Veteran in conjunction with this 
examination, and concluded that it revealed the menisci to be 
intact.  However, there was thinning of the articular cartilage 
of the lateral compartment, chondromalacia of the patellae, and 
dystrophic calcification in the patellar ligament.  The examiner 
diagnosed the Veteran with old Osgood-Schlatter disease of the 
left tibia that was asymptomatic and not service-connected.  The 
examiner also noted that there was chondromalacia patellae and 
early degenerative joint disease of the left knee, but the 
examiner indicated that this too was not service-connected.  The 
examiner was of the impression that the Veteran traumatized his 
knee at work by kneeling or banging his knee against pipes, and 
this is what caused his chondromalacia patellae.  

The record also contains a private surgical record from November 
2003.  According to the record, the Veteran underwent a 
diagnostic arthroscopy of the left knee with medial plica 
excision and excision of ossicle from the left tibial tubercle.  
The report indicates that the Veteran had medial-sided knee pain 
associated with a work related incident.  It was noted that two 
MRI's revealed a question of a medial meniscal tear but there was 
no definitive evidence of this.  

The Veteran underwent an examination for workers' compensation 
purposes in September 2004.  It was noted that the Veteran 
reported injuring his left knee in June 2002 when he turned 
quickly while standing on a ladder.  Subsequently, the Veteran 
felt a cracking sensation in his left knee.  At the time of this 
examination, the Veteran was complaining of left knee pain, 
swelling, instability to kneel or squat, and difficulty going up 
and down stairs.  Examination revealed marked tenderness about 
the anteromedial and anterolateral aspects of the left knee with 
radiation of tenderness primarily anteriorly.  Flattening of the 
distal quadriceps was also noted at this time with mild 
quadriceps tenderness.  The Veteran was noted to be lacking 20 
degrees of extension and 30 degrees of flexion in the left knee 
with crepitus on the extremes of knee motion.  The Veteran was 
diagnosed with status post-traumatic sprain/strain injury of the 
left knee with medial plica and patella tendonitis secondary to 
an ossicle in the tibial tubercle in the post-operative state for 
diagnostic arthroscopy of the left knee with medial plica 
excision and excision of the ossicle from the left tibial 
tubercle with residuals of diffuse knee synovitis with loss of 
range of motion, power and function.  The examiner concluded that 
the Veteran had a permanent orthopedic disability of 45 percent 
of the left leg.  

The Veteran was afforded an additional VA examination of the left 
knee in May 2006.  Examination revealed the Veteran to have an 
antalgic gait.  There was no evidence of abnormal weight bearing.  
Flexion was to 130 degrees (with pain beginning at 90 degrees) 
and extension was to 0 degrees.  There was no additional 
limitation of motion on repetitive use.  There was no evidence of 
inflammatory arthritis or ankylosis of the joint.  The examiner 
concluded that the Veteran experienced tenderness and painful 
movement of the left knee with clicking, snapping and grinding.  
However, the Veteran did not suffer from instability, patellar 
abnormalities or meniscus abnormality.  X-rays of the left knee 
revealed degenerative joint disease.  The examiner could not 
opine as to occupational impairment because the Veteran was noted 
to be unemployed as of this time.  However, the impact on 
activities of daily living was noted to be limited to a mild 
effect on performing chores.  

The record also contains a number of VA outpatient treatment 
records regarding the Veteran's left knee.  According to an 
August 2006 record, the Veteran was suffering from knee pain with 
significant quadriceps atrophy.  The Veteran also reported that 
his left knee buckled occasionally secondary to a sharp pain.  
The record demonstrates that the Veteran's knees were injected 
with viscosupplementation in November 2006 for treatment 
purposes.  A subsequent treatment record from March 2007 notes 
that the Veteran had exhausted all conservative treatment 
regarding his bilateral knee degenerative joint disease and it 
was recommended that the Veteran undergo a total knee 
arthroplasty (TKA) once he had fully recovered from a recent 
right shoulder fracture.  This contention was reiterated in a May 
2007 treatment record.  

The record also contains a number of different private treatment 
records.  According to an October 2006 X-ray report, the Veteran 
had mild narrowing of the medial joint compartments with spurring 
of the tibial spines consistent with osteoarthritis.  There was 
no evidence of fracture, dislocation or joint effusion.  The 
diagnosis was mild osteoarthritis.  An October 2006 New Jersey 
Department of Labor evaluation is also of record.  The Veteran 
was diagnosed with uncontrolled hypertension, diabetes mellitus, 
and polyarthralgia.  The Veteran was found to be able to perform 
work-related activities that involved sitting, walking, handling 
objects, hearing and speaking.  

The Veteran underwent an additional VA examination of the left 
knee in November 2007.  The Veteran reported getting pain with 
walking and he also reported buckling.  However, he denied 
instability, locking, and interference with his employment (it 
was noted that he was unemployed at this time).  The Veteran also 
reported having to use a cane and knee braces, but he denied 
problems with repetitive use or any pain at rest.  Examination of 
the left knee revealed positive arthritic changes with positive 
medial and lateral joint line tenderness and patellar tendon 
tenderness.  There was also positive evidence of patellar grind.  
Range of motion measurements were taken, revealing extension to 0 
degrees and flexion to 110 degrees.  The Veteran complained of 
pain throughout the range of motion, but the examiner concluded 
that there was no additional loss of joint function upon 
repetition due to pain, fatigue, or lack of coordination.  There 
was also no evidence of instability and motor strength of the 
left knee was 5 out of 5.  X-rays revealed degenerative joint 
disease of the left knee.  

The Veteran was most recently afforded a VA examination of the 
left knee in May 2008.  The Veteran reported using bilateral knee 
braces with a straight cane.  Examination of the left knee 
revealed positive medial and lateral joint line tenderness with 
positive patellar grind.  There was no instability to varus, 
valgus, anterior or posterior stressing.  The left knee was 
positive for crepitus.  Flexion was to 120 degrees and extension 
was to 0 degrees.  The Veteran again complained of pain 
throughout the range of motion but the examiner found no 
additional loss of joint function due to pain, fatigue, or lack 
of coordination upon repetitive motion.  Motor strength was 5 out 
of 5 with flexion and extension.  The examiner diagnosed the 
Veteran with bilateral knee degenerative joint disease and 
bilateral knee patellofemoral syndrome.  

The record demonstrates that the Veteran has continued to seek 
treatment for his left knee with VA.  According to an April 2009 
note, the Veteran suffered from bilateral knee pain with locking 
and buckling.  The Veteran was diagnosed with bilateral knee pain 
secondary to mild osteoarthritis/patellofemoral pain syndrome.  A 
subsequent treatment record from June 2009 notes that a knee 
replacement was not warranted as of this time.  The Veteran was 
not happy with this decision and was going to seek a second 
opinion outside of VA.  The Veteran was again evaluated for his 
knee pain in January 2010, where he was noted to have extension 
of the left knee to 0 degrees and flexion of the left knee to 110 
degrees.  

The Veteran was again evaluated in March 2010, where he was again 
found to have left knee extension to 0 degrees and flexion to 110 
degrees.  An MRI was performed, revealing partial interstitial 
tears most likely superimposed on tendinopathy/tendinosis.  There 
was also very mild partial interstitial tear of the distal fibers 
of the quadriceps extensor mechanism tendon.  There was also a 
small suprapatella left knee joint effusion, focal loss of the 
cartilage of the patellar apex, mild prepatellar bursitis, and 
mild lateral subluxation of the patella.  The examiner concluded 
that the Veteran suffered from left knee pain without any 
significant X-ray or MRI findings.  Finally, the record contains 
an orthopedic surgery telephone encounter note from March 2010.  
It was noted that the Veteran was not indicated for surgery at 
this time because imaging studies of his left knee were not 
significant for any surgically correctable findings.  It was 
further noted that the Veteran had a body mass index of 44, and 
the surgeon concluded that this was certainly a contributing 
factor to the Veteran's knee pain.  

Analysis

The above evidence demonstrates that the Veteran is not entitled 
to a disability rating in excess of 10 percent at any time for 
his left knee disability.  For historical purposes, the Veteran 
was first granted service connection for a left knee disability 
in an August 1973 rating decision.  A disability rating of 10 
percent was assigned under Diagnostic Code 5257, effective as of 
May 14, 1973.  The Veteran filed a claim for an increased rating 
in June 2003, which was subsequently denied by the RO in an April 
2004 decision.  The RO changed the Diagnostic Code under which 
the Veteran was rated to 5010 - 5262, which applies to traumatic 
arthritis and impairment of the tibia and fibula.  The Veteran 
appealed this decision to the Board in April 2005.  

Diagnostic Code 5010 is applicable to traumatic arthritis.  This 
code instructs the rater to rate the condition as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  The knee is considered a major joint.  See 
38c  38 C.F.R. § 4.45.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

In the present case, the Veteran does not suffer from a 
compensable degree of limitation of motion in the left knee.  
However, a 10 percent disability rating has been assigned since 
there is evidence of arthritis of the left knee confirmed by X-
rays.  Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable rating 
will be assigned for limitation of flexion of the leg to 
60 degrees; a 10 percent rating will be assigned for limitation 
of flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; and 
a 30 percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

According to the Veteran's August 2003 VA examination, he had 
flexion of the left knee to 125 degrees with no pain.  The 
September 2004 surgical note of record indicates that the Veteran 
was lacking 30 degrees of flexion, which would suggest that he 
could flex to 110 degrees.  Upon examination in May 2006, the 
Veteran had flexion of the left knee to 130 degrees (90 degrees 
with pain).  The November 2007 VA examination found 110 degrees 
of flexion and the May 2008 VA examination found 120 degrees of 
flexion.  Finally, a knee evaluation that took place in March 
2010 found forward flexion to 110 degrees.  Therefore, the 
evidence of record clearly demonstrates that the Veteran has 
flexion far in excess of 45 degrees, and as such, a compensable 
rating for limitation of flexion is not warranted.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The evidence of record demonstrates that the Veteran is not 
entitled to a separate compensable rating for limitation of 
extension of the left knee either.  According to the August 2003 
VA examination, the Veteran had full extension to 0 degrees.  The 
Board notes that the September 2004 workers' compensation report 
notes that the Veteran was lacking 20 degrees of extension.  
However, it is not entirely clear what is meant by this 
statement, and the Veteran was subsequently found to have full 
extension to 0 degrees upon evaluation in May 2006, November 
2007, May 2008 and March 2010.  Therefore, the preponderance of 
the evidence demonstrates that the Veteran does not have limited 
extension of the left knee.  As such, a compensable rating for 
limitation of extension is not warranted.  

In making the above findings, the Board has considered functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss due 
to weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that disability 
of the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance.  Functional loss may be due to 
the absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of their 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.  However, the May 2006 VA examiner found that even 
when taking pain into consideration, the Veteran had flexion of 
the left knee to 90 degrees.  In addition, the November 2007 and 
May 2008 VA examiners concluded that there was no additional loss 
of joint function upon repetition due to pain, fatigue, or lack 
of coordination.  Therefore, even when considering the DeLuca 
criteria, the Veteran would not be entitled to a separate 
disability rating for limitation of motion.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating under Diagnostic Code 5262 since 
the RO considered this code when rating the Veteran in April 
2004.  This code provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 
4.71a.

According to the Veteran's August 2003 VA examination, the 
Veteran had old Osgood-Schlatter disease of the left tibia that 
was asymptomatic.  A November 2003 surgical note further 
indicates that the Veteran had an excision of an ossicle from the 
left tibial tubercle.  Upon examination in May 2006, there was no 
evidence suggestive of malunion of the tibia and fibula, and 
October 2006 X-rays revealed no evidence of fracture, dislocation 
or joint effusion.  Finally, a March 2010 surgical note indicates 
that the Veteran did not have any significant X-ray or MRI 
findings, suggesting that the Veteran does not suffer from 
malunion of the tibia and fibula.  As such, a higher disability 
rating would not be warranted under Diagnostic Code 5262, as 
there is no evidence of malunion of the tibia and fibula.  

The Board has also considered whether the Veteran may be entitled 
to a separate disability evaluation based on any other applicable 
diagnostic code.  Under Diagnostic Code 5257, which rates 
impairment based on recurrent subluxation or lateral instability 
of the knee, a 10 percent rating will be assigned with evidence 
of slight recurrent subluxation or lateral instability of a knee; 
a 20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 percent 
rating will be assigned with evidence of severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

According to the Veteran's August 2003 VA examination, the 
Veteran did not suffer from instability of the left knee.  This 
same finding was made upon examination in May 2006, November 2007 
and May 2008.  The October 2006 private X-ray of record also 
notes that there was no evidence of fracture, dislocation or 
joint effusion.  The Board notes that the Veteran has reported 
occasional buckling, and in September 2004, he complained of 
instability in the left knee.  However, there is no objective 
evidence of recurrent subluxation or lateral instability, and the 
Veteran specifically denied instability during his November 2007 
VA examination.  Therefore, the preponderance of the evidence of 
record demonstrates that the Veteran does not suffer from 
recurrent subluxation or lateral instability, and as such, a 
separate disability rating under Diagnostic Code 5257 is not 
warranted.  

Finally, the Board has considered the remaining diagnostic codes 
pertaining to the knee, which include diagnostic codes 5258 
(dislocated cartilage), 5259 (removal of cartilage), and 5263 
(genu recurvatum).  However, the evidence of record fails to 
demonstrate that the Veteran suffers from dislocated cartilage or 
genu recurvatum, and there is no evidence to suggest that the 
Veteran has had cartilage removed.  As such, these diagnostic 
codes are not applicable.  

In making the above decision, the Board has considered the 
Veteran's contentions that he is entitled to a higher disability 
rating.  VA received the Veteran's claim for an increased 
disability rating in June 2003.  The Veteran expressed his 
contention that he was entitled to a higher disability rating 
because he could not bend his knee, he experienced pain, he had 
to take medication, and it impacted his job.  The Veteran further 
testified during his August 2007 hearing that he had to wear a 
knee brace and that he was being recommended for a total knee 
replacement.  The Veteran also indicated in a letter received by 
VA in March 2010 that he used a cane and wore a knee brace.  

While the Board has considered the above testimony, it does not 
demonstrate that the Veteran is entitled to a disability rating 
in excess of 10 percent for his left knee.  The Veteran's claim 
that he is unable to bend his left knee is contradicted by the 
extensive medical evidence of record.  In addition, a 10 percent 
disability rating is meant to compensate a Veteran for pain and 
some degree of occupational impairment.  These factors alone do 
not suggest that the Veteran meets the necessary criteria under 
any applicable diagnostic code for a higher disability rating.  
In addition, the Veteran argued in his June 2003 claim that he 
was entitled to a higher rating because he experienced pain in 
his right knee as a result of how he walked.  However, the 
Veteran was granted service connection for his right knee in a 
May 2008 rating decision, so any pain of the right knee has 
already been compensated for.  

In regards to the Veteran's testimony regarding a left knee 
replacement, the Board notes that a number of treatment records 
do reference this surgery.  According to March 2007 and May 2007 
VA outpatient treatment records, the Veteran was recommended for 
a total knee arthroplasty.  However, the record demonstrates that 
the Veteran never underwent such a procedure, and according to a 
March 2010 VA outpatient treatment record, there were no X-ray or 
MRI findings to suggest that the Veteran needed surgery.  
Furthermore, despite the references to knee replacement surgery 
in 2007, VA examination in November 2007 revealed no objective 
symptomatology that would in fact warrant a higher disability 
rating.  Therefore, the mere consideration of knee replacement 
surgery is not in and of itself sufficient to warrant a higher 
disability rating.  

The Board has also considered the September 2004 Worker's 
Compensation examination in which the Veteran was found to have a 
permanent orthopedic disability of 45 percent of the left leg.  
However, while this evidence is relevant, it is not controlling 
in this case.  The evaluation report does not disclose what 
criteria the examiner used in determining that the Veteran's left 
leg was 45 percent disabled.  VA uses specific regulations 
outlined in Title 38 of the Code of Federal Regulations (CFR) 
when determining a level of disability.  In addition, the 
September 2004 examiner noted that the Veteran had a disability 
of 45 percent of the left leg.  The examiner did not say that the 
Veteran was 45 percent disabled, as a whole, because of this 
disability.  VA determines a disability rating based on the 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
the present case, the evidence fails to disclose that the 
Veteran's left knee disability, on its own, results in more than 
a 10 percent impairment in the Veteran's overall ability to 
maintain employment.  

The Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for a greater evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is not 
warranted.

In addition, the Board finds that a remand for consideration of 
total disability benefits based on individual unemployability is 
not warranted.  The Court has held that TDIU is an element of an 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  However, the evidence does not suggest that the 
Veteran's left knee disability, in and of itself, has resulted in 
unemployability.  According to the October 2006 Department of 
Labor examination, the Veteran suffered from hypertension, 
diabetes mellitus, and polyarthralgia.  As a result, he was able 
to perform work-related activities involving sitting, walking, 
handling objects, hearing and speaking.  This evidence 
demonstrates that the Veteran is not unemployable as a result of 
his service-connected left knee disability.  

Finally, the Board has considered the holding of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as outlined 
above, the Veteran's symptomatology has not warranted a 
disability rating in excess of 10 percent at any time during the 
pendency of his claim.  As such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for a left knee 
disability must be denied.




ORDER

The issue of entitlement to service connection for a sleep 
disorder is dismissed.  

Entitlement to a disability rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


